 


110 HRES 157 EH: Providing for consideration of the concurrent resolution (H. Con. Res. 63) disapproving of the decision of the President announced on January 10, 2007, to deploy more than 20,000 additional United States combat troops to Iraq.
U.S. House of Representatives
2007-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
110th CONGRESS 
1st Session 
H. RES. 157 
In the House of Representatives, U. S.,

February 13, 2007
 
RESOLUTION 
Providing for consideration of the concurrent resolution (H. Con. Res. 63) disapproving of the decision of the President announced on January 10, 2007, to deploy more than 20,000 additional United States combat troops to Iraq. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the concurrent resolution (H. Con. Res. 63) disapproving of the decision of the President announced on January 10, 2007, to deploy more than 20,000 additional United States combat troops to Iraq. The concurrent resolution shall be considered as read. The previous question shall be considered as ordered on the concurrent resolution to final adoption without intervening motion or demand for division of the question except: (1) debate not beyond midnight on Tuesday, February 13, 2007, equally divided and controlled by the Majority Leader and the Minority Leader or their designees; (2) debate not beyond midnight on Wednesday, February 14, 2007, equally divided and controlled by the Majority Leader and the Minority Leader or their designees; (3) 12 hours of debate commencing on Thursday, February 15, 2007, equally divided and controlled by the Majority Leader and the Minority Leader or their designees; and (4) one motion to recommit which may not contain instructions. 
2.During consideration of House Concurrent Resolution 63 pursuant to this resolution, notwithstanding any other provision of this resolution, on each demand of the Majority Leader or his designee after consultation with the Minority Leader, it shall be in order at any time to debate the concurrent resolution for an additional hour equally divided and controlled by the Majority Leader and Minority Leader or their designees. 
3.During consideration of House Concurrent Resolution 63 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the concurrent resolution to a time designated by the Speaker. 
 
Karen L. Haas,Clerk.
